Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-29, 31-43, 56-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea under the grouping “mental processes” as outlined by the 2019 PEG without significantly more. 
The claim(s) recite(s) steps (a)-(e) which amount to mental processes without significantly more - concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  The claim(s) recite(s) the series of steps instructing how to determine the sustainability of crops, which is a fundamental agricultural practice and thus grouped as a certain method of collecting and organizing data without significantly more.  
This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea of mental processes that include compiling and comparing data amounts to mere data gathering steps and  the step (e) of “implementing a crop management plan action” is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step (e) of claim 1, the limitations of claim 29 and 56, when considered separately and in combination, do not add significantly more (also known as an “inventive concept”) to the exception.  For example, the step (e) of claim 1 and the limitations of claims 29 and 56 that attempt to further define step (e) are merely “post solution activities” that do not add significantly more the judicial exception of the method as claimed.  For example, the step of implementing a crop management plan action of claim 29 to include performing a crop management action comprising “one or more of planting a selected crop plant species or cultivar on, tilling, performing pest management on, irrigating, fertilizing, planting the crop plant at a selected time on, and harvesting the crop plant at a selected time from the portion or all of the large-scale cropping system land unit,” and the limitations of claim 56 to further narrow the scope of crop management action plan are merely insignificant extra solution activity in the form of insignificant application of the steps a-e.  It is well known in the art to perform the specific crop management actions listed based on compiled and observations of data that have been evaluated according to steps a-d.  For example: US 4992942 to Bauerle et al (see figures 1-7b; Col 9 Ln 1-65).  Further teachings of the insignificant extra-solution activity include: US Patents 4755942 Gardner et al, 4992942 to Bauerle et al (see figures 1-7b), 5130925 Janes et al, 5479339 Miller, 6337971 to Abts , 7103479 and Patwardhan et al all describe methods and systems well known in the art for implementing and modifying crop management plans by performing one or more of “planting a selected crop plant species or cultivar on, tilling, performing pest management on, irrigating, fertilizing, planting the crop plant at a selected time on, and harvesting the crop plant at a selected time from the portion or all of the large-scale cropping system land unit.”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-29, 31-39, 41-43 and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0035752 A1 to Johnson and further in view of US 2016/0239709 to Shriver.
In re claim 26, Johnson teaches a method for mapping temporal and spatial sustainability of a cropping system, the method comprising: 
(a) determining using a crop model two or more dependent cropping system parameters (Para 24-25,102) for one or more crop plants growing on a large-scale cropping system land unit over a plurality of time series elements and for a plurality of small-scale land subunits within the large-scale land unit (Para 113,114, Figure 9), wherein: the two or more dependent cropping system parameters are 
(b) determining a distribution of each crop system parameter based on the plurality of time series elements and the plurality of small-scale land subunits (Para 53, 55, 57, 107-110,112,114-116,118); 
(c) assigning a sustainability score for each crop system parameter in the plurality of time series elements (Para 25, 29-33, 35, 72, 80-81, 91, 93, 97, 99 and the plurality of small-scale land subunits based on a ranking of the crop system parameter relative to the distribution for the crop system parameter over all-time series elements and all small-scale land subunits (Para 97-101,116,118-119); 
(d) determining a sustainability index as a weighted combination of the sustainability score for each of the crop system parameters at each time series element and each small-scale land subunit (Figure 5a-c #515, 510; Para 83, 103-104), and 
(e) implementing a crop management plan action (para 29, 33, 57, 58, 59-60, 65, 77, 95, 106, 108, 111-117) for a portion or all of the large- scale cropping system land unit based on the sustainability index for the small-scale land subunits individually or in aggregate for the portion or all of the large-scale cropping system land unit (Figure 9-10).
Johnson teaches the claimed inventive method wherein the time series elements represent historical past growing seasons for crop plants grown on the large-scale land unit (para 24-25, 52, 56, 75, 78-79, 102, 109-110, 114, 118-119), but is silent for specifically teaching that the time series elements represent at least 2 prior growing seasons.
Shriver teaches a system, within the same field of endeavor, further including wherein the method includes (a) determining using a crop model two or more dependent cropping system parameters (Para 32, 42, 69, 91; further 11, 18, 23, 26, 69, 72, 74, 90-91) for one or more crop plants 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method of step (a) determining using a crop model two or more dependent cropping system parameters for one or more crop plants growing on a large-scale cropping system land unit over a plurality of time series elements and for a plurality of small-scale land subunits within the large-scale land unit as taught by Johnson with the method of step (a) determining using a crop model two or more dependent cropping system parameters for one or more crop plants growing on a large-scale cropping system land unit over a plurality of time series elements and for a plurality of small-scale land subunits within the large-scale land unit, wherein the time series elements represent at least 2 prior growing seasons as taught by Shriver in order to provide optimal data and performance analysis that can account for performance value outliers caused by pests, imperfect treatment application, and/or other anomalies, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
The combination of Johnson and Shiver further teaches wherein implementing the crop management plan action comprises: 
selecting a different, future crop management plan relative to past or present practice for the portion or the whole large-scale cropping system land unit based on whether the crop model indicates that the change will increase or at least maintain the current sustainability index (see Johnson Figures 9-10, 920, 930, 940, 950, 960, 970; Shriver para 46, 55, 58, 63, 64, 72, 75, 84, 87, 88, 90-91) and; 
performing a crop management action for the portion or all of the large-scale cropping system land unit based on the different, future crop management plan (Johnson Para 33; Shriver para 11), the 
In re claim 27, the modified reference teaches the method of claim 26, and Johnson teaches further comprising: representing the sustainability index for the small-scale land subunits as a spatial map over the large-scale land unit at a selected time series element (Johnson Fig. 8-10).
In re claim 28, the modified reference teaches the method of claim 26, and Johnson teaches further comprising: determining an average sustainability index for the large-scale land unit based on an average of the sustainability index for the small-scale land subunits for each time series element (Johnson Figure 9-10, summary by 0.1 acre grids).
In re claim 29, the modified reference teaches the method of claim 26, and Johnson as modified by Shriver further teaches wherein the different future crop management plan is selected based on an indication by the crop model that the change will increase the current sustainability index while increasing or maintaining the current economic productivity of the large-scale cropping system land unit (see Johnson Figures 9-10, 920, 930, 940, 950, 960, 970; Shriver para 46, 55, 58, 63, 64, 72, 75, 84, 87, 88, 90-91).
In re claim 31, Johnson teaches the method of claim 26, wherein the crop system parameter distribution is a discrete cumulative distribution with two or more histogram bins (Johnson figure 2) spanning the distribution each with a corresponding sustainability score (Johnson Figure 2-5c, 9-10).

In re claim 33, Johnson teaches the method of claim 26, wherein the time series elements represent historical past growing seasons for crop plants grown on the large-scale land unit (para 52).
Johnson is silent as to the time series elements represent 5-30 past growing seasons for crop plants grown on the large-scale land unit.
Shriver teaches a system, within the same field of endeavor, further including wherein the method includes wherein the time series elements represent 5-30 past growing seasons for crop plants grown on the large-scale land unit (Para 11,18, 23, 26, 69, 72, 74, 90-91).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method of using time series elements from previous growing seasons as taught by Johnson with the method including wherein the time series elements represent 5-30 past growing seasons as taught by Shriver in order to provide optimal data and performance analysis that can account for performance value outliers caused by pests, imperfect treatment application, and/or other anomalies, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 34, Johnson teaches the method of claim 26, wherein the time series elements further represent multiple growing seasons for crop plants to be grown on the large-scale land unit.
Johnson is silent as to wherein the time series elements represent 5-30 future growing seasons for crop plants to be grown on the large-scale land unit.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method of using time series elements from previous growing seasons as taught by Johnson with the method including wherein the time series elements represent 5-30 future growing seasons as taught by Shriver in order to provide optimal data and performance analysis that can account for performance value outliers caused by pests, imperfect treatment application, and/or other anomalies, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 35, Johnson teaches the method of claim 26, but is silent as to wherein the time series elements further represent 5-30 past and future growing seasons for crop plants grown and to be grown on the large-scale land unit.
Shriver teaches a system, within the same field of endeavor, further including wherein the method includes wherein the time series elements further represent 5-30 past and future growing seasons for crop plants grown and to be grown on the large-scale land unit (Para 11,18, 23, 26, 69, 72, 74, 90-91).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method of using time series elements from previous growing seasons as taught by Johnson with the method including wherein the time series elements represent 5-30 past growing seasons as taught by Shriver in order to provide optimal data and performance analysis that can account for performance value outliers caused by pests, imperfect treatment application, and/or other anomalies, since it has been held that where the general conditions of a claim are disclosed in the prior 
In re claim 36, Johnson teaches the method of claim 26, but is silent as to wherein the small-scale land subunits represent a spatial resolution ranging from (0.01 m)2 to (50 m)2.
Shriver teaches a system, within the same field of endeavor, further including wherein the small-scale land subunits represent a spatial resolution ranging from (0.01 m)2 to (50 m)2 (Para 26, 83).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the small scale land subunits representing a spatial resolution ranging from (0.01 m)2 to (50 m)2 as taught by Shriver in order to provide detailed data regarding the sustainability of the crop and the parameters affecting the sustainability in smaller subsections of in order to identify performance in sections of the field individually that may provide indicators or predictors of crop performance overall, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 37, Johnson teaches the method of claim 36, but is silent as to wherein the small-scale land subunits represent a spatial resolution ranging from (1 m)2 to (50 m)2.
Shriver teaches a system, within the same field of endeavor, further including wherein the small-scale land subunits represent a spatial resolution ranging from (1 m)2 to (50 m)2 (Para 26, 83).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the small scale land subunits representing a spatial resolution ranging from (1 m)2 to (50 m)2 as taught by Shriver in order to provide detailed data regarding the sustainability of the crop and the parameters affecting the sustainability in smaller subsections of in order to identify performance in sections of the field individually that may provide indicators or predictors of crop performance overall, since it has been held that where the general conditions of a claim are disclosed in 
In re claim 38, Johnson teaches the method of claim 36, but is silent as to wherein the small-scale land subunits represent a spatial resolution ranging from (0.01 m)2 to (1 m)2.
Shriver teaches a system, within the same field of endeavor, further including wherein the small-scale land subunits represent a spatial resolution ranging from (0.01 m)2 to (1 m)2 (Para 26, 83).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the small scale land subunits representing a spatial resolution ranging from (0.01 m)2 to (1 m)2 as taught by Shriver in order to provide detailed data regarding the sustainability of the crop and the parameters affecting the sustainability in smaller subsections of in order to identify performance in sections of the field individually that may provide indicators or predictors of crop performance overall, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 39, Johnson teaches the method of claim 26, and further teaches wherein the large-scale cropping system land unit represents a land area ranging from 5,000 m2 to 5,000,000 m2 (see figures 9-10, para 116, 26 and 83; since grids = 0.1 acre each when tallied and converted to meters squared its greater than 5000 m2).
Although it is believed that Johnson teaches the limitations of claim 39 above, if for any reason it can be interpreted that Johnson fails to explicitly teach the land area range as claimed, based on the disclosure of Johnson that discusses large scale cropping system land units that represent square feet to acres to miles (para 4,18, 26, 83), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the large-scale cropping system land unit represents a land area ranging from 5,000 m2 to 5,000,000 m2 (see figures 9-10, para 116, 26 and 83; since grids = 
In re claim 41, Johnson teaches the method of claim 39, wherein the large-scale cropping system land unit represents a single cultivated field (Figure 8-10).
In re claim 42, Johnson et al teaches the method of claim 39, wherein the large-scale cropping system land unit represents a common land unit (CLU) (Figure 8-10).
In re claim 43, Johnson teaches the method of claim 26, wherein there are 5 to 50,000 small-scale land subunits encompassing the large-scale cropping system land unit (See figures 9-10 where each square defines a small-scale land subunit).
In re claim 56, the modified reference teaches the method of claim 29, the modified reference further teaches wherein the crop management action comprises fertilizing the portion or all of the large-scale cropping system land unit according to one or more of a selected fertilization amount, a selected fertilization type, and a selected fertilization schedule (Johnson Para 72, 75, 102; Shriver para 83, 85, 88).  Although it is believed that Johnson teaches the limitation, if for any reason it can be interpreted that Johnson fails to teach the crop management action comprises the limitation of claim 56, Shriver clearly teaches wherein the crop management action comprises fertilizing the portion or all of the large-scale cropping system land unit according to one or more of a selected fertilization amount, a selected fertilization type, and a selected fertilization schedule (Shriver para 83-88).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method of crop management action as taught by Johnson as comprising fertilizing the portion or all of the large-scale cropping system land unit according to one or more of a selected 
In re claim 57, Johnson as modified teaches the method of claim 26, and further teaches wherein the crop management action comprises fertilizing the portion or all of the large-scale cropping system land unit according to one or more of a selected fertilization amount, a selected fertilization type, and a selected fertilization schedule (Johnson para 0045, 0072, 0102, Shriver para 0083, 0085).
Although it is believed that Johnson teaches the limitation, if for any reason it can be interpreted that Johnson fails to teach the crop management action comprises the limitation of claim 57, Shriver clearly teaches wherein the crop management action comprises fertilizing the portion or all of the large-scale cropping system land unit according to one or more of a selected fertilization amount, a selected fertilization type, and a selected fertilization schedule (Shriver para 83-88).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method of crop management action as taught by Johnson as comprising fertilizing the portion or all of the large-scale cropping system land unit according to one or more of a selected fertilization amount, a selected fertilization type, and a selected fertilization schedule as taught by Shriver in order to provide optimal growth conditions and nutrients to the plants  requiring the action at the necessary time of growth to optimize plant growth, development and harvest yield.
In re claim 58, Johnson as modified teaches the method of claim 29, wherein the crop management action comprises harvesting the crop plant at a selected time from the portion or all of the large- scale cropping system land unit (Johnson para 0011, 0057, 0075, Shriver para 0088).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Shriver as applied to claim 39 above, and further in view of US 2012/0237083 to Lange et al.
In re claim 40, although it is believed that Johnson teaches the method of claim 39, both by anticipation and alternatively based on the obviousness rejection above, Johnson is silent as to specifically reciting, wherein the large-scale cropping system land unit represents a land area of about 2,589,000 m2 (about 1 square mile).
Lange et al teaches a system, within the same field of endeavor, further including wherein the large-scale cropping system land unit represents a land area of about 2,589,000 m2 (about 1 square mile) (Para 98).
If for any reason it can be interpreted that Johnson fails to explicitly teach the large scale cropping system land unit represents a land area of about 2,589,000 m2 (about 1 square mile), despite Johnson's disclosure that discusses large scale cropping system land units that represent square feet to acres to miles (para 4,18, 26, 83), it would have been obvious to one having ordinary skill in the art at .

Response to Arguments
Applicant's arguments filed 10/02/2020 have been fully considered but they are not persuasive.  

In particular, applicant’s arguments to the 101 rejection have been considered but are not persuasive. 
The arguments with regard to 101 are not persuasive because the additional recitations if anything merely recite insignificant extra-solution activities that are insignificant to the judicial exception which does not amount to an inventive concept, particularly when the activity is well understood or conventional (MPEP 2106.05 (g)).  In particular, the steps further defined in claim 26 and 56 amount to merely insignificant application of the claimed method of steps (a-e).  The steps of applying one or more of: “planting a selected crop plant species or cultivar on, tilling, performing pest management on, irrigating, fertilizing, planting the crop plant at a selected time on, and harvesting the crop plant at a selected time from the portion or all of the large-scale cropping system land unit,” and “one or more of a selected fertilization amount, a selected fertilization type, and a selected fertilization schedule,” are merely typical farming practices used to ensure optimal growth and enhanced yield of 

Applicant argued that Johnson fails to teach use or otherwise relate to crop models as recited, applicant specifically argued that Johnson does not compute a crop model.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “computing a crop model”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims only require “determining” a crop model which Johnson teaches (of historical data see rejection above and Johnson Figure 2, 3, 4-5c, 8-10 and Para 20, 24-25, 30-, 33, 60-61, 70-72, 75, 97, 101-102, 108-114, 118-119) two or more dependent cropping system parameters.  Crop models developed through historical recordings are the basis for Johnsons invention since Johnson uses not only measured or obtained crop information but also historical crop data models (abstract, para 24-25, 52, 56, 60-65, 75, 78-79, 102, 109-110, 114, 118-119; “benchmark” “historical” “over-time” “history” “benchmark” “baseline” “previously determine crop status”).   Johnson teaches using real-time measurements indicative of the current crop status or parameters and comparing those measurements to crop models of relevant historical measurements, benchmarks and/or baselines of typical production crop models (see Johnson citations above).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record has been noted since it refers to predictive crop modelling and analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619